Citation Nr: 0101656	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-22 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred during emergency room treatment at 
a private hospital on May 9, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from January 1961 to 
December 1963 and from February 1967 to November 1975.

This appeal arose from a July 1999 decision of the Columbia, 
Missouri, Department of Veterans Affairs Medical Center 
(VAMC).  


FINDINGS OF FACT

1.  The veteran was treated at a private medical facility on 
May 9, 1999, without prior authorization, for complaints of 
"heart fluttering," chest pressure, some shortness of 
breath and tingling in the left arm and leg.

2.  The diagnosed hypertension and congestive heart failure 
(CHF) are not service-connected disabilities, nor are they 
conditions associated with or aggravating a service-connected 
disability.


CONCLUSION OF LAW

Payment or reimbursement of unauthorized medical expenses 
incurred in connection with treatment at a private medical 
facility on May 9, 1999 is not warranted.  38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. §§ 17.120, 17.130 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
Board does not know of any additional relevant evidence which 
is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  The 
Board also finds that requirements regarding notice which 
must be provided to the veteran pursuant to the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) have been satisfied by the letters and statement 
of the case which were provided to the veteran by the RO.

Applicable regulatory provisions provide that, for the 
purpose of payment or reimbursement of the expenses of 
hospital care or medical services not previously authorized, 
a person must meet all the criteria of 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120.  These provisions require in pertinent 
part as follows:  (a) the care or services not previously 
authorized at the private medical facility must, initially, 
be rendered for an adjudicated service-connected disability, 
or for non-service-connected disabilities held associated 
with and held to be aggravating an adjudicated service-
connected disability, or for any disability of a veteran with 
a total and permanent service-connected disability; and (b) 
there was a medical emergency, where delay would have been 
hazardous to the life or health of the veteran; and (c) 
Federal facilities were not feasibly available.  See 
38 C.F.R. § 17.120; see also Parker v. Brown, 7 Vet. App. 116 
(1994).  The Board notes in particular that each of these 
three criteria must be met in order to establish entitlement 
to reimbursement or payment of medical expenses under 38 
U.S.C.A. 
§ 1728.  Zimick v. West, 11 Vet. App. 45, 49 (1998).  No 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130. 

In the instant case, the objective evidence demonstrates that 
the veteran went to the emergency room of the Texas County 
Memorial Hospital on May 9, 1999 complaining of his "heart 
fluttering," radiation into the left arm, and tingling in 
the left leg and foot.  At his arrival at the emergency room, 
he complained of chest pressure, of his head pounding and of 
left arm and leg tingling.  He also said that he had some 
shortness of breath.  He had known cardiac disease, to 
include hypertension.  He admitted that he had not been 
compliant with his hypertension medication because it had 
caused constipation.  There was no history of a myocardial 
infarction, but he did have angina; he was also noted to have 
chronic obstructive pulmonary disease.  The assessments were 
hypertension, admitted noncompliance, and congestive heart 
failure.

The evidence also shows that the veteran is service-connected 
for a bilateral hearing loss disability, evaluated as 
noncompensably disabling, and bilateral tinnitus, evaluated 
10 percent disabling.  His combined disability evaluation is 
10 percent.

After a careful review of the evidence of record, the Board 
finds that the record does not establish entitlement to 
payment or reimbursement for the May 9, 1999 emergency room 
treatment at a private facility.  The report of this 
treatment does not show that the treatment rendered was for a 
service-connected disability (hearing loss or tinnitus) or 
for a non-service-connected disability that has been held to 
be associated with or aggravating a service-connected 
disability.  The veteran was treated for complaints 
associated with hypertension and congestive heart failure, 
both non-service-connected disorders.  Nor does the veteran 
have a total and permanent service-connected disability, 
which would allow for the treatment of any disability.  

Therefore, because the treatment at the private facility was 
not rendered for a service-connected disability or for a non-
service-connected disorder that was associated with and 
aggravating a service-connected disability, payment or 
reimbursement for that treatment is not justified.  
38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.130.  In 
conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for payment or 
reimbursement of unauthorized private medical expenses 
incurred on May 9, 1999.  Veterans Claims 

Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)).  


ORDER

The appeal for payment or reimbursement of unauthorized 
private medical expenses incurred on May 9, 1999 is denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals


 

